Citation Nr: 1813489	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-29-049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss of the left ear. 

2.  Entitlement to service connection for hearing loss of the right ear.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1985 to October 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claim of service connection for hearing loss of the right ear, the Veteran was denied service connection in September 2012 on the basis that the Veteran did not have right ear hearing loss.  An April 2014 VA examination indicates that the Veteran did not have a current hearing loss disability in his right ear pursuant to 38 C.F.R. § 3.385.  

During his hearing, the Veteran indicated that his hearing had worsened.  Accordingly, a remand is necessary to obtain a current VA examination to ascertain the severity of his hearing loss and whether he has right ear hearing loss that meets the criteria under 38 C.F.R. § 3.385.

Accordingly, the case is REMANDED for the following action:

1.  Associate any relevant treatment records with the claims file, to include VA treatment records dated from January 2018 to the present.
2.  Thereafter, schedule the Veteran for a VA audiological examination.  All appropriate tests should be conducted.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examination report should note review of the file.

The VA examiner should provide an opinion regarding the following:

(a)  Whether it is at least as likely as not that the Veteran has hearing loss in his right ear that arose during service or is otherwise etiologically related to the Veteran's military service.

(b)  Report all signs and symptoms necessary for rating the Veteran's service-connected hearing loss in the left ear in accordance with the rating schedule.  The examiner should render specific findings as to the impact of the service-connected hearing loss of the left ear on the Veteran's ability to work, as well as its effects on everyday life.

3.  After completing the development requested above, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the AOJ should furnish the Veteran and his representative with an SSOC and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




